Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 07, 2020

The Court of Appeals hereby passes the following order:

A20D0438. YEVETTE FREEMAN v. MARY HALL FREEDOM HOUSE INC.

          Following an adverse ruling in this dispossessory proceeding in magistrate
court, Yevetee Freeman filed a notice of appeal to the state court. On September 10,
2019, the state court entered a writ of possession in favor of Mary Hall Freedom
House, Inc. On July 15, 2020, Yevette Freeman filed this application for discretionary
review of that ruling. We lack jurisdiction because the application was not timely
filed.1
          Under OCGA § 44-7-56, appeals in dispossessory actions must be filed within
seven days of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones,
239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). “The proper and timely filing of
a notice of appeal is an absolute requirement to confer jurisdiction upon the appellate
court.” Id. at 523. Freeman’s application seeking to appeal the state court’s order in
this dispossessory action is untimely, as it was filed 309 days after entry of the order.
Accordingly, this untimely application for discretionary review is hereby
DISMISSED for lack of jurisdiction.




          1
       Freeman also filed a direct appeal from the same state court order, which was
dismissed based on her failure to follow the discretionary appeal procedures. See
Case No. A20A1912 (Dismissed on June 5, 2020).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/07/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.